Citation Nr: 1021037	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left wrist disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1953 to 
April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.

In February 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

In May 2010, because of the Veteran's age, the Board advanced 
this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

According to the probative, i.e., competent and credible 
medical and other evidence of record, it is just as likely as 
not the Veteran injured his left wrist while in the military 
(specifically, sustained a left carpal navicular fracture 
that failed to heal), and that, as a consequence, this 
nonunion over the years since service eventually led to 
traumatic arthritis as well as the need for surgical 
decompression of the median and ulnar nerves.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
left wrist disorder was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, though, since the Board is granting the Veteran's claim 
for service connection for a left wrist disorder - in full, 
there is no need to discuss whether there has been compliance 
with these notice-and-duty-to-assist provisions of the VCAA.  
This is because even were the Board to assume, for the sake 
of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  His claim is being granted, 
regardless.

II.  Entitlement to Service Connection for a Left Wrist 
Disorder

The Veteran claims he injured, perhaps fractured, his left 
wrist during basic training and has chronic residual 
disability.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Certain chronic conditions, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
competent evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there can be no valid 
claim).  Here, the Veteran's medical records document that he 
has a left wrist condition for which he has received 
treatment from VA.  See, e.g., his February 2006 Occupational 
Therapy Note.  Therefore, the determinative issue is whether 
his left wrist condition is attributable to his military 
service and, in particular, to the injury he says that he 
sustained during basic training.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board remanded this claim in February 2009 to have the 
Veteran undergo a VA Compensation and Pension Examination 
(C&P Exam) for a medical nexus opinion concerning this 
determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran had this requested VA C&P Exam in June 2009, and 
the examiner not only conducted a physical evaluation of the 
Veteran, but also reviewed the evidence in the claims file 
for his pertinent medical and other history.  The evidence in 
the claims file included a photograph of the Veteran, taken 
during service in uniform, wearing a cast on his left wrist.  
The Veteran had submitted this photograph to compensate for 
his missing service treatment records (STRs) since they were 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), a military records repository, and the 
RO had prepared a May 2007 formal finding memorandum on the 
unavailability of these records.  38 C.F.R. §§ 3.159(c)(2) 
and (3).  So this photograph was an alternative means of 
establishing he had sustained the alleged injury to his left 
wrist while in service.

But as the Board explained when remanding the claim in 
February 2009, this photograph was only indicative of the 
claimed injury in service; it did not obviate the need for 
the Veteran to still have medical nexus evidence supporting 
his claim by suggesting a correlation between that injury in 
service, even assuming it occurred as alleged, and the 
current left wrist disability.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Hence, this additional comment regarding this 
purported causal link was needed on remand from the June 2009 
VA C&P Examiner because when, as here, at least a portion of 
the STRs are lost or missing, through no fault of the 
Veteran, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist him 
in developing his claim, and to explain the reasons and bases 
for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

At the conclusion of the June 2009 evaluation of the Veteran, 
on remand, the VA C&P Examiner determined it is just as 
likely as not the Veteran injured his left wrist while in the 
military (specifically, based on the photograph presented, 
sustained a left carpal navicular fracture that failed to 
heal), and that, as a consequence, this nonunion over the 
years since service eventually led to traumatic arthritis as 
well as the need for surgical decompression of the 
median and ulnar nerves.

So there is proof of the claimed injury in service (primarily 
in the way of the photograph mentioned), proof of current 
left wrist disability (as documented in the several 
evaluation and treatment records submitted), and the required 
medical nexus opinion (from the June 2009 VA C&P Examiner) 
etiologically linking this current left wrist disability to 
that injury in service to the minimum required at least 
as likely as not proof standard.  So this reasonable doubt 
must be resolved in the Veteran's favor and his claim 
granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a left wrist disorder is 
granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


